DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction Response
Applicant’s election of Group I (claims 1-12) and Species I with traverse (Figs. 1-7; claims 1, and 3-10) in the reply filed on 07/11/2022 is acknowledged. 
Note:
Claim 1 indicated in the reply to be generic to Species I and II is acknowledged.  
Claims 11-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
The Applicant traverses on the ground(s) that:
“it is respectfully submitted that the subject matter of each of the groups is
sufficiently related that a thorough search for the subject matter of each of the designated
groups would encompass a search for the subject matter of the other group. Thus, it is
respectfully submitted that the search and examination of the entire application could be
made without serious burden. See MPEP §803 in which it states that "if the search and
examination of an entire application can be made without serious burden, the Examiner
must examine it on the merits, even though it includes claims to distinct or independent
inventions." It is respectfully submitted that this policy should apply in the present
application in order to avoid unnecessary delay and expense to applicants and duplicative
examination by the U.S. Patent and Trademark Office.”
Examiner’s Responses:
With respect to restriction requirement between groups I-III, Applicant’s argument is respectfully not found persuasive. As set forth in restriction requirement Office Action, the common feature between Groups I-III i.e. claim 1 is not special as it does not make contribution over the prior art Bhogal (US 20160327281). Therefore, there is lack of unity. 
With respect to species selection requirement, the applicant’s argument is respectfully not found persuasive. Species 1-3 are distinct and not obvious variants. There is a search burden to examine species 1-3 because the species require different search queries and search class/subclass; and the prior art applicable to one species would not likely be applicable to another species.
The requirement is still deemed proper and is therefore made FINAL. 
The status of the 07/11/2022 claims, is as follows: Claims 1, and 3-5 have been amended; Claims 2, and 13-20 have been canceled; and claims 1, and 3-12 are pending.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in Application No. 10-2017-0096222 filed on 07/28/2017. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/25/2021, and 01/23/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement are being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
In claim 1:
The limitation “projection module that projects”
“module” is the generic placeholder. 
“that projects” is the functional language.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that, the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: 
The limitation “projection module" has been described in originally-filed specification in para. 53 as a “type of a head up display (HUD). In addition, the door display 40 may be at least one of a liquid crystal display (LCD), a thin film transistor liquid crystal display (TFT LCD), an organic light-emitting diode (OLED), a flexible display, a third-dimensional (3D) display, or an e-ink display.”
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, and 3-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1:
The limitation "a predetermined image" in line 11 renders the claim indefinite because there is a previous instance of “predetermined information” recited in line 10 of claim 1. It is unclear if “predetermined image” in line 11 has any relationship to “predetermined information”. 
For the purpose of substantive examination,  it is presumed that “predetermined image” refers to the “predetermined information” in line 10 of claim 1. 
The limitation "an image" in line 14 renders the claim indefinite because there are previous instances of “predetermined information” recited in line 10 of claim 1 and “predetermined image” recited in line line 11 of claim 1. It is unclear if it has any relationship to “predetermined information” and “predetermined image”. 
For the purpose of substantive examination,  it is presumed that “an image” refers to the same “predetermined information” in line 10 of claim 1 and “predetermined image” recited in line line 11 of claim 1. 
In claim 3:
The limitation "an image" in line 2 renders the claim indefinite because there is a previous instance of “an image” recited in line 12 of claim 1.
For the purpose of substantive examination,  it is presumed that “an image” in line 2 of claim 3 has an antecedent basis in line 12 of claim 1 which recites “an image”. 
 In claim 4:
The limitation "a projected image " in line 3 renders the claim indefinite because it is unclear if “projected image” in line 3 has any relationship to any of “predetermined information”, “predetermined image”, and “an image” in lines 10-12 of claim 1.
For the purpose of substantive examination,  it is presumed that “projected image” in line 3 of claim 4 refers to the same “image” recited in lines 10-12 of claim 1. 
 In claim 5:
The limitation "a predetermined image " in line 3 renders the claim indefinite because it is there is a previous instance of “a predetermined image” recited in line 10 of claim 1. It is unclear if they are referred to the same image. 
For the purpose of substantive examination,  it is presumed that they are referred to the same image.  
In claim 8:
The limitation "a predetermined image " in line 2 renders the claim indefinite because there is a previous instance of “a predetermined image” recited in line 10 of claim 1. It is unclear if they are referred to the same image. 
For the purpose of substantive examination,  it is presumed that they are referred to the same image.  
In claim 10:
The limitation "an image photographed by the camera" in line 3 renders the claim indefinite because it is there are previous instances of “predetermined information” in line 10 of claim 1, “predetermined image” in line 11 of claim 1, and “an image” in line 12 of claim 1. It is unclear if “an image photographed by the camera” in line 3 of claim 10 has any relationship to “predetermined information”, “predetermined image”, “an image” of claim 1.   
For the purpose of substantive examination,  it is presumed that they are referred to the same image which is captured by camera.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bhogal (US 20160327279)
Regarding claim 1, Bhogal discloses an oven (oven 100), comprising: 
a case (oven body) (para. 0043; fig. 1); 
a cooking chamber (cavity 200) formed inside of the case (oven body) (para. 0043); and 
a door (oven door 210) installed at one side of the case (oven body) to open and close the cooking chamber (cavity 200) (fig. 1), wherein the door (oven door 210) includes: 
an outer plate (outer door wall) forming an outer appearance thereof; 
an inner plate (inner door wall) spaced apart from the outer plate (outer door wall) by a predetermined distance and in contact with the cooking chamber (cavity 200) (para. 0075); and 
a door display (display 810) disposed between the outer plate (outer door wall) and the inner plate (inner door wall) to display predetermined information (“streams of the cooking food behind the display 810”, para. 0075) on the outer plate (outer door wall) (para. 0075; fig. 1), wherein the door display (display 810) is provided as a projection module (projection display) that projects a predetermined image, and the door display displays an image on the outer plate (outer door wall) (para. 0075) (it is noted display 810 is the projection display that displays information about food inside the cavity. Display 810 is mounted on the outer door wall so it displays on the outer door wall).

    PNG
    media_image1.png
    330
    390
    media_image1.png
    Greyscale


Regarding claim 6, Bhogal discloses the oven (oven 100), wherein an air passage (airgap), through which predetermined air flows, is provided between the outer plate (outer door wall) and the inner plate (inner door wall), and wherein the door display (display 810) is disposed in the air passage (airgap) (para. 0075).

Regarding claim 10, Bhogal discloses the oven (oven 100), further comprising a camera (camera) disposed at one side of the cooking chamber (cavity 200) to photograph an inside of the cooking chamber, wherein the door display (display 810) projects an image photographed by the camera (camera) on the outer plate (outer door wall) (para. 0075).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Bhogal in view of Reinhard (US 20170328577)
Regarding Claim 3, Bhogal discloses substantially all of the claimed features as set forth above, except the door display projects an image in a direction from the cooking chamber toward the door.
However, Reinhard discloses a door display (projection unit 13) projects an image (graphical display) toward a door (oven door 10) (para. 0031).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the door display of Bhogal to project image toward the door as taught by Reinhard. Such modification incorporates known technique i.e. projecting image on the door to display image on the door. It is noted Bhogal’s display may be mounted along the inner door wall (para. 0075). The modification of Bhogal and Reinhard results in the door display projects image in the direction from the cooking chamber toward the door. 

Regarding Claim 7, Bhogal discloses substantially all of the claimed features as set forth above, except an intermediate plate is disposed between the outer plate and the inner plate, and wherein the air passage includes a first air passage formed between the outer plate and the intermediate plate and a second air passage formed between the intermediate plate and the inner plate.
However, Reinhard discloses an intermediate plate (glass pane 11.2, 11.3) is disposed between the outer plate (glass pane 11.1) and the inner plate (glass pane 11.4) (para. 0048 and 0050), and wherein the air passage includes a first air passage formed between the outer plate and the intermediate plate and a second air passage formed between the intermediate plate and the inner plate (looking at fig. 2, there is a gap between 11.1 and 11.2 and between 11.3 and 11.4)

    PNG
    media_image2.png
    346
    355
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the oven of Bhogal to include the intermediate plate disposed between the outer plate and the inner plate as taught by Reinhard, in order to protect the display from heat originated in the cooking cavity (abstract of Reinhard).

Regarding Claim 8, Bhogal discloses the door display (display 810) projects a predetermined image on a surface of the outer plate (outer door wall) forming the first air passage (para. 0075) (according to attached Webster, “project” is interpreted to mean to display outwardly to an audience). 


Regarding Claim 9, Bhogal discloses substantially all of the claimed features as set forth above, except an intermediate plate is disposed between the outer plate and the inner plate, and wherein the door display is disposed below the intermediate plate.
However, Reinhard discloses an intermediate plate (glass pane 11.3 and 11.4) is disposed between an outer plate (glass pane 11.1) and an inner plate (glass pane 11.4), and wherein the door display (display 12) is disposed below the intermediate plate (glass pane 11.3 and 11.4) (it is noted when the door is fully opened, the display 12 is below glass pane 11.3 and 11.4) (para. 0048-0050).

    PNG
    media_image2.png
    346
    355
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the oven of Bhogal to include the intermediate plate disposed between the outer plate and the inner plate as taught by Reinhard, in order to protect the display from heat originated in the cooking cavity (abstract of Reinhard).
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Bhogal in view of Kim (US 20170356672)
Regarding Claim 4, Bhogal discloses substantially all of the claimed features as set forth above, except wherein the door display includes a driver configured to adjust a projection angle to change a size and position of a projected image.
However, Kim discloses a door display (projection optical system) includes a driver (driving circuit) configured to adjust a projection angle to change a size and position of a projected image (“enlarge the light (or image) that is output from the DMD”, para. 0077-0079).

    PNG
    media_image3.png
    618
    264
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the door display of Bhogal to include the driver configured to adjust the projection angle to change the size and position of the projected image as taught by Kim, in order to project image onto various sizes of the display. 

Regarding Claim 5, Bhogal discloses substantially all of the claimed features as set forth above, except wherein the door display includes a reflector configured to change a direction of projected light such that a predetermined image is displayed on the outer plate.
However, Kim discloses a door display (projection optical system) includes a reflector (reflector) configured to change a direction of projected light such that a predetermined image is displayed on an outer plate (display plate 19) (para. 0063 and 0065).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the door display of Bhogal to include the reflector configured to change the direction of projected light such that the predetermined image is displayed on the outer plate as taught by Kim, in order to project images onto various sizes of the display (para. 0079 of Kim).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Staud (US 20200049401), “Domestic Appliance Comprising Illumination Device For recessed Grip”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONITA KHLOK whose telephone number is (571)270-7313.  The examiner can normally be reached on M-F: 9:00am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on (571)272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BONITA KHLOK/Examiner, Art Unit 3761                                                                                                                                                                                                        
 /TU B HOANG/ Supervisory Patent Examiner, Art Unit 3761